IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ESTATE OF WILLIAM P. O'BRIEN,            : No. 112 MAL 2017
DECEASED                                 :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
PETITION OF: DONNA WELLINGTON            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.